In related custody and visitation proceedings pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Morgenstern, J), dated November 18, 2009, as, without a hearing, granted the father’s application for an award of interim counsel fees to the extent of awarding the father the sum of $2,500 in interim counsel fees.
Ordered that the order is affirmed insofar as appealed from, with costs to the respondent.
The Supreme Court awarded the father the sum of $2,500 in interim counsel fees upon his application for counsel fees in the sum of $8,000. The Supreme Court properly awarded the father counsel fees, without a hearing, incurred as a result of the mother’s failure to abide by prior court orders (see Domestic Relations Law § 237 [b]; Johnson v Chapin, 12 NY3d 461, 467 [2009]; DeSouza-Brown v Brown, 71 AD3d 946, 947 [2010]; Powers v Wilson, 56 AD3d 639, 640 [2008]; Rodman v Friedman, 33 AD3d 400, 400-401 [2006]; Bengard v Bengard, 5 AD3d *703340, 341 [2004]; cf. Domestic Relations Law § 237 [c]; Yeager v Yeager, 38 AD3d 534, 535 [2007]). Mastro, J.P., Fisher, Leventhal and Belen, JJ., concur.